[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________                  FILED
                                                                 U.S. COURT OF APPEALS
                                       No. 10-13546                ELEVENTH CIRCUIT
                                   Non-Argument Calendar               JULY 11, 2011
                                 ________________________               JOHN LEY
                                                                         CLERK
                         D.C. Docket No. 1:04-cr-00046-KOB-PWG-1

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                                Plaintiff-Appellee,

                                           versus

EDDIE MICHAEL CHANDLER,

lllllllllllllllllllll                                             Defendant-Appellant.

                                ________________________

                          Appeal from the United States District Court
                             for the Northern District of Alabama
                                 ________________________

                                        (July 11, 2011)

Before PRYOR, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

         Eddie Michael Chandler appeals his sentence of 60 months of imprisonment

imposed following the revocation of his supervised release. Chandler challenges
the sufficiency of the evidence to support the revocation and the reasonableness of

his sentence. We affirm.

      Ample evidence supported the decision of the district court to revoke

Chandler’s supervised release. Officers of the Sheriff’s Office of Calhoun County

searched Chandler’s property after aerial surveillance observed trails for an all-

terrain vehicle between Chandler’s house and plots of marijuana. The officers

discovered 58 marijuana plants in the fields surrounding Chandler’s house,

including two plots of marijuana that were 60 and 150 yards from the house.

Investigator Franklin Allen spoke to Chandler’s wife, who said she had suspected

Chandler of growing marijuana because he and his brother often were gone for

long periods of time after riding into the woods on their all-terrain vehicles. Allen

later stopped Chandler and his brother, who was towing behind his Expedition

vehicle a trailer containing two all-terrain vehicles, and officers discovered in the

vehicles several cans of Miracle Gro and water bottles, a saw, multiple spools of

trot-line cord, and two face masks. The brothers had reason to conceal their

identity: in 2004, officers arrested Chandler and his brother after they were seen

on video surveillance riding their all-terrain vehicles to marijuana plots grown in a

national park. Although Chandler testified at his revocation hearing that the

supplies were used for growing tomato plants and going fishing, the district court

                                          2
was entitled to discredit Chandler’s testimony. See United States v. Copeland, 20

F.3d 412, 413 (11th Cir. 1994). The district court did not abuse its discretion.

      Chandler’s sentence is procedurally and substantively reasonable. Chandler

cultivated 44.3 pounds of marijuana while on supervised release for his conviction

for conspiring to manufacture more than 100 marijuana plants, 21 U.S.C. §§ 846,

841(b)(1)(B), and he had, in 1990, been convicted of possessing with intent to

distribute ten pounds of marijuana, id. § 841(a)(1). The district court explained

that Chandler’s guideline range of 24 to 30 months of imprisonment

“underrepresent[ed] the seriousness of [Chandler’s] history” and an upward

variance to the maximum statutory penalty was “needed” to address “his

demonstrated lack of total respect for the law and for [members of] the public”

who were “prey[ed] on” because of their “weakness with addictions and interest in

drugs” and the apparent inadequacy of “the twenty-seven month[] [sentence]

previously imposed” for conspiracy. The district court “consider[ed] [the] Section

3553(a) factors and . . . the circumstances of [Chandler’s] offense” and reasonably

determined that a “long sentence” of 60 months of imprisonment was necessary to

punish Chandler, “to promote respect and to deter [him] from” similar future

“[mis]conduct, and to protect the public.” Those reasons also supported the order

that Chandler serve his sentence consecutive to any state sentence imposed for his

                                          3
crimes. See United States v. Andrews, 330 F.3d 1305, 1307 (11th Cir. 2003). The

district court did not abuse its discretion.

      The revocation of Chandler’s supervised release and sentence are

AFFIRMED.




                                               4